--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION
 
CREDIT AGREEMENT
 
dated as of January 29, 2020
 
between
 
LEE ENTERPRISES, INCORPORATED, a Delaware corporation
 
as Borrower,
 
and
 
BH FINANCE LLC, a Nebraska limited liability company


as Lender



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED
CREDIT AGREEMENT


THIS CREDIT AGREEMENT is entered into as of January 29, 2020, between LEE
ENTERPRISES, INCORPORATED, a Delaware corporation (the “Borrower”), and BH
FINANCE LLC, a Nebraska limited liability company (the “Lender”).


The parties hereby agree as follows:
 
ARTICLE 1 - DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the voting Equity Interests
or other controlling ownership interest in another Person, whether by purchase
of such equity or other ownership interest or upon the exercise of an option or
warrant for, or conversion of securities into, such equity or other ownership
interest, or (b) assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  No Loan Party shall be an
Affiliate of the Lender for purposes of this Agreement.


“Agreement” means this Credit Agreement, as the same may be amended, modified,
supplemented and restated from time to time.


“Applicable Rate” means a fixed rate of nine percent (9.00%) per annum.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 29, 2019,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes and schedules thereto.


“BH Acquisition” means the Acquisition by Borrower of (a) 100% of the Equity
Interests of The Buffalo News, Inc., a Delaware corporation, and (b) certain
assets of BH Media Group, Inc., a Delaware corporation, pursuant to the BH
Acquisition Documents.


“BH Acquisition Documents” means all purchase agreements, assignments, and other
agreements and instruments evidencing or effectuating the BH Acquisition.


“Borrower Equity Issuance” means any issuance by Borrower to any Person of its
Equity Interests.


1

--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nebraska.


“Capital Lease Obligation” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.


“Capital Stock” means:


(a)             in the case of a corporation, corporate stock;


(b)             in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;


(c)             in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and


(d)             any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):


(a)            readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;


(b)            time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than 90 days from
the date of acquisition thereof;


(c)             commercial paper issued by any Person organized under the laws
of any state of the United States of America and rated at least Prime-1 (or the
then equivalent grade) by Moody’s or at least A-1 (or the then equivalent grade)
by S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and


(d)            Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


2

--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change of Control” means an event or series of events by which:


(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, 25% or more of the Equity Interests of Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or


(b)            during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived by the Lender and the Loan has been made by the Lender
pursuant to Section 2.01.


“Closing Date Mortgaged Property” means all Material Real Property of the Loan
Parties as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all of the personal property and Mortgaged Property described
in the Collateral Documents and all of the other property under the terms of the
Collateral Documents or Loan Documents that is subject to Liens in favor of the
Lender.


“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, and each of the agreements, instruments or documents
that creates, evidences or provides notice of, or purports to create, a Lien in
favor of the Lender to secure the Secured Obligations, in whole or in part,
whether delivered pursuant to the Guarantee and Collateral Agreement, a Mortgage
or otherwise.


“Commitment” means an amount equal to the sum of (a) the Purchase Price (as
defined in the BH Acquisition Documents), plus (b) all outstanding Indebtedness
of the Borrower and its Subsidiaries as of the Closing Date to be repaid and
satisfied in full on the Closing Date in accordance with this Agreement, plus
(c) any fees and expenses of Lender which are the responsibility of the Borrower
and which Lender agrees may be paid with the proceeds of the Loan.


3

--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Debtor Relief Laws” means Title 11 of the United States Code, as amended, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to the Applicable Rate plus 5% per
annum.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or Subsidiary of a Loan Party (or
the granting of any option or other right to do any of the foregoing), including
any sale of its Equity Interests and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. Notwithstanding the foregoing, a
Disposition shall not include a Borrower Equity Issuance.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Maturity Date or the date the Loan is no longer outstanding.


“Dollar” and “$” mean lawful money of the United States.


“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


4

--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
As used in this Agreement, “warrant” or “warrants”, when used as a noun,
includes $6,000,000 in outstanding warrants issued by the Borrower pursuant to
that certain Warrant Agreement dated as of March 31, 2014 by and among the
Borrower and Wells Fargo Bank, National Association, as Warrant Agent.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430 and 432
of the Code or Sections 303 and 305 of ERISA.


“Event of Default” has the meaning specified in Section 7.01.


“Excess Cash Flow” means any cash or Cash Equivalents, as defined under GAAP, in
excess of $20,000,000 as shown on the Borrower’s consolidated balance sheet,
calculated at the end of each fiscal quarter. Excess Cash Flow shall exclude the
proceeds of any Borrower Equity Issuance, including any proceeds from the
exercise of warrants.


“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


5

--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) limited to the lesser
of such Indebtedness or the value of the assets securing such Lien; provided,
however, that the term Guarantee shall not include endorsements of instruments
for deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.


“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement dated as of the Closing Date, made by the Borrower and the Guarantors
in favor of the Lender, in form and substance satisfactory to the Lender, all
amendments, modifications, supplements and restatements thereof, and all
Guarantee and Collateral Agreement Joinders from time to time executed and
delivered in connection therewith.


“Guarantee and Collateral Agreement Joinder” means any joinder executed in
connection with the Guarantee and Collateral Agreement.


“Guarantors” means, collectively, each Material Subsidiary of Borrower which
executes and delivers to the Lender the Guarantee and Collateral Agreement or a
Guarantee and Collateral Agreement Joinder, for so long as such Material
Subsidiary is obligated thereunder.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)            net obligations of such Person under any Swap Contract;


6

--------------------------------------------------------------------------------

(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that, if such indebtedness is non-recourse, the amount of
such indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such indebtedness and the fair market value of the property
subject to such Lien);


(f)             Capital Lease Obligations and Synthetic Lease Obligations;


(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and


(h)             all Guarantees of such Person in respect of any of the foregoing
determined in accordance with GAAP.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (provided that, if such Indebtedness is
partially recourse and partially non-recourse, only the amount of such recourse
Indebtedness shall be included). The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the termination value thereof as of
such date. The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


With respect to the Borrower and its Subsidiaries, “Indebtedness” shall not
include (i) trade payables, or (ii) indebtedness owing from the Borrower or any
of its Subsidiaries to any other Loan Party.


“Information” has the meaning specified in Section 8.07.


“Interest Payment Date” means the first calendar day of each month, commencing
with the first calendar month following the calendar month in which the Closing
Date occurs.


“Investment” means, as to any Person, any direct or indirect Indebtedness or
investment by such Person, whether by means of (a) the purchase or other
acquisition of all or any portion of the Equity Interests of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.  “Investment” shall not include any advance to an officer, director
or employee of a Person, in the ordinary course of business consistent with past
practice, for travel, entertainment, relocation and analogous business purposes.


“IRS” means the United States Internal Revenue Service.


7

--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“License” means, as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” has the meaning specified in Section 2.01.


“Loan Documents” means this Agreement, the Note, if any, the Guarantee and
Collateral Agreement, each Mortgage, each other Collateral Document, and each
other document, agreement or instrument executed by any Loan Party in connection
with this Agreement from time to time.


“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any of them, as applicable in the context in which it is used.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, or (c) the rights or
remedies of the Lender (or any of its permitted agents or designees) under this
Agreement or any of the other Loan Documents. For the avoidance of doubt, a
partial or complete withdrawal from a Multiemployer Plan does not and shall not
constitute a Material Adverse Effect.


“Material Real Property” means any real property (and improvements thereon)
owned by the Borrower or any of its Subsidiaries with a value (as determined by
a third party appraisal, internal valuation, property tax assessed value or
other means acceptable to Lender) in excess of $3,000,000, except any real
property of the Borrower subject to a contract for sale as of the Closing Date
that is to be consummated within six (6) months from the Closing Date (provided
that if any such sale is not consummated within said period, the provisions of
Section 5.12(b) shall apply).


“Material Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state or commonwealth of the United States or the District of
Columbia which owns more than $3,000,000 in assets.


“Maturity Date” means the twenty fifth (25th) anniversary of the Closing Date.


“Maximum Rate” has the meaning specified in Section 8.09.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


8

--------------------------------------------------------------------------------

“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Lender,
securing the Secured  Obligations (subject to any limitations on the amount
secured thereby as set forth therein) and in form and substance acceptable to
the Lender.


“Mortgaged Property” means, as of any date, any Material Real Property that is
the subject of a Mortgage, including any Closing Date Mortgaged Property.


“Mortgaged Property Deliverables” means, with respect to any Mortgaged Property,
the documents and deliveries described on Schedule 1.01 attached hereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Net Cash Proceeds” means, with respect to a Disposition or Borrower Equity
Issuance, as applicable: (a) the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect thereto, net of (b)
direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees and sales commissions), (c) taxes
paid or payable as a result thereof and (d) in the case of any Disposition, the
amount necessary to retire any Indebtedness permitted hereunder that is secured
by a Lien permitted hereunder ranking senior to any Lien of the Lender on the
related property.  “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non‑cash consideration received by any Loan Party or any Subsidiary in any
Disposition or Borrower Equity Issuance.
 
“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Loan, in a form approved by the Lender, and any replacements,
extensions, renewals or amendments thereto.


“NPL” means the National Priorities List under CERCLA.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation, all
indemnification obligations, yield protection obligations and other obligations
arising under the Loan Documents, and including interest and fees with respect
to any of the foregoing that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


9

--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 8.06(c).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Permitted Acquisition” means any Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a Permitted Line of Business, in each case so long as no Default or
Event of Default shall then exist or would exist after giving effect thereto,
and in each case so long as:
 
(a)            the consideration for the Acquisition shall be paid solely with a
Borrower Equity Issuance or the Net Cash Proceeds of a Borrower Equity Issuance,
and such Acquisition is completed within one hundred eighty (180) days following
the receipt of the Net Cash Proceeds of such Borrower Equity Issuance; or
 
(b)            the Acquisition meets each of the following tests:
 
(i)          the Lender shall have received (or shall receive in connection with
the closing of such Acquisition) a first priority perfected security interest in
all property (including, without limitation, Equity Interests) acquired with
respect to the Target in accordance with the terms of Section 5.12 and the
Target, if constituting a Material Subsidiary, shall have executed a Guarantee
and Collateral Agreement Joinder in accordance with the terms of Section 5.12;
 
(ii)         the Lender shall have received at least thirty (30) days prior to
the consummation of such Acquisition (i) a description of the material terms of
such Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
and (iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition);
 
(iii)        such Acquisition shall not be a “hostile” Acquisition and shall
have been approved by the board of directors (or equivalent) and/or shareholders
(or equivalent) of the applicable Loan Party and the Target;
 
(iv)        any earnouts or similar deferred or contingent obligations of any
Loan Party in connection with such Acquisition shall be subordinated to the
Secured Obligations in a manner and to the extent reasonably satisfactory to the
Lender; and
 
(v)         the Lender shall have approved the Acquisition.
 
The BH Acquisition shall be a Permitted Acquisition for purposes of this
Agreement.


“Permitted Line of Business” means any business related to those currently
conducted by the Borrower and its Subsidiaries.


10

--------------------------------------------------------------------------------

“Permitted Transfers” means (a) Dispositions of inventory or intellectual
property in the ordinary course of business; (b) non-liquidating Dispositions of
property in the ordinary course of business to another Loan Party; (c)
Dispositions of real or personal property to any Person for fair market value as
determined in the discretion of the Borrower in good faith; or (d) Dispositions
of accounts receivable in connection with the collection or compromise thereof.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Recipient” means the Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder.


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or other Equity Interest, or on account of
any return of capital to the Borrower’s or any Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Obligations” means the Obligations.


11

--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or, to the extent approved by the SEC, the Public Company Accounting Oversight
Board (United States), as each of the foregoing may be amended and in effect on
any applicable date hereunder.


“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” or “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the fair value
or present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature.  For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) unliquidated,
contingent, disputed and unmatured claims shall be valued at the amount that can
be reasonably expected to be actual and matured.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, Subsidiary excludes (a) TNI Partners,
a general partnership formed under the laws of the State of Arizona and (b)
Madison Newspapers, Inc., a Wisconsin corporation.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


12

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.


“Wholly-Owned Subsidiary” means, as to any Person, any other Person 100% of the
Equity Interests (other than warrants, options or other rights to acquire
Capital Stock) of which (other than directors’ qualifying shares required by
law) is owned by such Person directly or indirectly through one or more other
Wholly-Owned Subsidiaries.


1.02          Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.


(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


13

--------------------------------------------------------------------------------

(d)           References in this Agreement or any other Loan Document to
knowledge by the Borrower or any Subsidiary of events or circumstances shall be
deemed to refer to events or circumstances of which any Responsible Officer of
any Loan Party has actual knowledge or reasonably should have knowledge.


1.03          Accounting Terms.


(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
as applied by Borrower on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
any requirement set forth in any Loan Document, and either the Borrower or the
Lender shall so request, the Lender and the Borrower shall negotiate in good
faith to amend such requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) upon the request of the Lender, the Borrower shall assist the
Lender in reconciling the financial statements of the Borrower and the
calculations of such requirements made before and after giving effect to such
change in GAAP.


(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.


(d)             Financial Statements.  References in this Agreement or any other
Loan Document to financial statements shall be deemed to include all related
schedules and notes thereto.


1.04          Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
ARTICLE 2 – CREDIT EXTENSION
 
2.01          Loan.  On the Closing Date and subject to the terms and conditions
set forth herein, the Lender agrees to make a term loan to the Borrower in an
amount not to exceed the Commitment (the “Loan”).  Amounts borrowed under this
Section 2.01 on the Closing Date and thereafter repaid or prepaid may not be
reborrowed.


2.02          Prepayments.


(a)            Voluntary; In General.  The Borrower may, upon notice to the
Lender, at any time or from time to time voluntarily prepay the Loan in whole or
in part, provided that any voluntary prepayment of the Loan shall be accompanied
by payment of all accrued interest on the amount of principal prepaid to the
date of prepayment.


(b)            Mandatory.


14

--------------------------------------------------------------------------------

(i)         The Borrower shall prepay the Loan in an aggregate amount equal to
100% of the Net Cash Proceeds received by any Loan Party or any Subsidiary from
any Disposition (other than Permitted Transfers resulting in aggregate Net Cash
Proceeds of less than $500,000 in any ninety (90) day period).


(ii)         Beginning with the period ending June 28, 2020, within five (5)
Business Days after delivery of the certificate calculating Excess Cash Flow
pursuant to Section 5.02, the Borrower shall prepay the Loan in an amount equal
to 100% of Excess Cash Flow for the fiscal quarter covered by such certificate
less the amount of any voluntary prepayments made on the Loan during such fiscal
quarter.


(iii)       If a Change of Control occurs, the Borrower shall promptly advise
the Lender thereof and, upon written notice from the Lender, promptly prepay the
Loan at a purchase price in cash equal to 105% of the unpaid principal balance
of the Loan plus accrued and unpaid interest, if any, to, but excluding, the
date of such payment.


2.03          Repayment of Loan.  The Borrower shall repay to the Lender on the
Maturity Date the unpaid principal balance of the Loan, all accrued interest
thereon and all other outstanding Obligations.


2.04          Interest.


(a)             Subject to the provisions of subsection (b) below, the Loan
shall bear interest on the outstanding principal amount thereof from and after
the Closing Date at a rate per annum equal to the Applicable Rate.


(b)            (i)          If any amount of principal of the Loan is not paid
when due (after expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at an interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)        If any amount (other than principal of the Loan) payable by the
Borrower under any Loan Document is not paid when due (after expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at an interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.


(iii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.


(c)            Interest on the Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.05          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  All computations of fees and interest shall be made on the
basis of a 360-day year and 12 months comprised of 30 days each.  Interest shall
accrue on the Loan for the day on which the Loan is made, and shall not accrue
on the Loan, or any portion thereof, for the day on which the Loan or such
portion is paid.  Each determination by the Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


15

--------------------------------------------------------------------------------

2.06         Evidence of Debt.  The Loan shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of
business.  The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Loan made by the Lender to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note which shall evidence the Loan, in addition to such
accounts or records.  The Lender may attach schedules to the Note and endorse
thereon the date, amount and maturity of the Loan and payments with respect
thereto.


2.07         Payments Generally.  All payments to be made by the Borrower shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Lender in immediately available funds on the date specified herein, at the
address for the Lender set forth on Schedule 8.02. All payments not received by
the Lender on the date specified herein shall be deemed received on the Business
Day when payment is made, and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.  Any and all payments under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.


ARTICLE 3 – CONDITIONS PRECEDENT TO CREDIT EXTENSION
 
3.01          Conditions of Effectiveness and of the Loan.  This Agreement will
become effective upon, and the obligation of the Lender to make the Loan
hereunder is subject to, satisfaction or written waiver of each of the following
conditions precedent:


(a)             The Lender’s receipt of the following, each of which shall be
originals, pdfs or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
or as otherwise provided below and each in form and substance satisfactory to
the Lender:


(i)         executed counterparts of (A) this Agreement duly executed by a
Responsible Officer of Borrower, (B) counterparts of the Guarantee and
Collateral Agreement, a Mortgage for each Closing Date Mortgaged Property, any
related Mortgaged Property Deliverables and each other Collateral Document,
executed by a Responsible Officer of the applicable Loan Parties and a duly
authorized officer of each other Person party thereto, as applicable, and (C)
counterparts of any other Loan Document, executed by a Responsible Party of the
applicable Loan Parties and a duly authorized officer of each other Person party
thereto, as applicable; and


(ii)         such other assurances, certificates, documents, consents and
opinions as the Lender reasonably may require.


(b)            All conditions precedent to the closing of the BH Acquisition
shall have been satisfied (or will be satisfied simultaneously with the making
of the Loan on the Closing Date).


(c)            The Lender shall have received, in form and substance
satisfactory to the Lender:


16

--------------------------------------------------------------------------------

(i)          (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist (or will exist upon the application of proceeds of the Loan) and (B) tax
lien, judgment and bankruptcy searches;
 
(ii)         completed UCC financing statements (or equivalent filings) for each
appropriate jurisdiction as is necessary in order to perfect the security
interest of the Lender in the Collateral; and
 
(iii)        to the extent required to be delivered, filed, registered or
recorded pursuant to the terms of any Collateral Document, all instruments,
certificated securities, documents and chattel paper in the possession of any of
the Loan Parties, together with transfer powers, allonges or assignments as may
be necessary in order to create and perfect the security interest of the Lender
in the Collateral.
 
(d)            The Lender shall have received payoff letters with respect to all
existing Indebtedness for borrowed money of the Borrower and its Subsidiaries in
form and substance satisfactory to Lender, each of which shall include (i) a
statement of all principal, interest, fees, costs and expenses (including
prepayment premiums) required to be paid in order to discharge and satisfy such
Indebtedness in full as of the Closing Date, (ii) an automatic release of all
Liens and security interests securing such Indebtedness upon receipt of the
specified payoff amount, and (iii) either (1) an authorization to the Lender (as
a designee of Borrower) to file and record all UCC termination statements and
Lien releases with respect to those Liens and security interests that have been
automatically released or (2) an undertaking by the holder of such Indebtedness
to promptly file and record all such UCC termination statements and Lien
releases (and granting the Borrower or its designee such rights if the holder
fails to do so).


(e)           The Borrower and the other Loan Parties shall have performed or
delivered, as the case may be, all such further acts, deeds, certificates,
assurances and other instruments, if any, as the Lender may reasonably request
in order to (i) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents, the rights of the Lender thereunder, and any of
the Liens intended to be created thereunder, and (ii) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the Lender
the rights granted to the Lender under any Loan Document or under any other
instrument executed in connection with any Loan Document.
 
ARTICLE 4 – REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender as of the date hereof:


4.01          Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires governmental qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  No Subsidiary is organized outside the United States or is a
CFC.


17

--------------------------------------------------------------------------------

4.02          Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to be so could not reasonably be expected to have a
Material Adverse Effect.


4.03          Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents or (d) the exercise by the Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than such  approvals, consents, exemptions,
authorizations, or other actions, notices or filings, as have been obtained or
made and are in full force and effect or are being obtained concurrently
herewith, except to the extent that enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally.  Each Loan Party and each Subsidiary thereof has
all requisite governmental licenses, authorizations, consents and approvals to
(a) own or lease its assets and carry on its business except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) execute, deliver and perform its obligations under the Loan
Documents to which it is a party.


4.04          Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally.


4.05          No Material Adverse Effect.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


4.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) expressly purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


4.07          No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.


18

--------------------------------------------------------------------------------

4.08          Ownership of Property; Liens.


(a)            Each Loan Party has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(b)            Schedule 4.08(b) sets forth a complete and accurate list of all
real property owned by each Loan Party, showing as of the Closing Date the
street address, county or other relevant jurisdiction, state, record owner and
estimated fair value thereof, to the extent presently known by Borrower.  Each
Loan Party has good, marketable and insurable fee simple title to the real
property owned by such Loan Party, free and clear of all Liens, other than Liens
created by the Loan Documents.


(c)             Schedule 4.08(c) sets forth a complete and accurate list of all
leases of real property under which any Loan Party is the lessee (other than any
lease with an Affiliate of the Lender) requiring annual rent payments in excess
of $100,000, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual base
rent thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.  The leasehold
interest of the applicable Loan Party under each such lease is free and clear of
all Liens, other than Liens created by the Loan Documents.


(d)            Schedule 4.08(d) sets forth a complete and accurate list of all
leases of real property under which any Loan Party is the lessor requiring
annual rent payments in excess of $100,000, showing as of the Closing Date the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual base rent thereof.  Each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms.


(e)           Schedule 4.08(e) sets forth a complete and accurate list of all
Investments with a value in excess of $250,000, determined in good faith by the
Borrower, held by any Loan Party on the Closing Date, showing as of the Closing
Date the amount, obligor or issuer and maturity, if any, thereof.


4.09          Environmental Compliance.


(a)             On the Closing Date: (i) none of the properties currently or, to
the best knowledge of the Borrower, formerly, owned or operated by any Loan
Party is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property; (ii)
all known or presumed asbestos containing material in any property owned or
operated by any Loan Party is being managed in accordance with applicable laws
and regulations, including the Occupational Safety and Health Act and 29 CFR
Part 1910.1001, and to the best knowledge of the Borrower no asbestos abatement
activities are required because of the damaged or degraded condition of any
known or presumed friable asbestos containing materials; (iii) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or to the best knowledge of the Borrower, formerly, owned or operated
by any Loan Party; and (iv) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or, to the best of the knowledge of the Borrower, on any property formerly owned
or operated by any Loan Party or any of its Subsidiaries, except, in each case
of (i) through (iv) above, as operated in compliance with Environmental Laws and
as to which a violation thereof would not be reasonably expected to have a
Material Adverse Effect.


19

--------------------------------------------------------------------------------

(b)           Except as set forth on Schedule 4.09(b), no Loan Party is
undertaking, or has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party have been disposed of
in a manner not reasonably expected to result in material liability on any Loan
Party.


4.10        Insurance.  The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.


4.11          Taxes.  The Borrower and its Subsidiaries have filed all material
tax returns and reports required to be filed, and have paid all material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  To the Borrower’s knowledge, there is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.


4.12          ERISA Compliance.


(a)             The Borrower and its Subsidiaries are in compliance in all
material respects with the applicable provisions of ERISA;  each Plan (i) is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws, and (ii) that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
in each case of (i) and (ii) preceding, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan; neither the Borrower nor any Subsidiary,
taken individually or in the aggregate, is obligated to pay any material
accumulated funding deficiency within the meaning of ERISA or Section 4971 of
the Code, or is obligated to pay any material liability to the PBGC, or any
successor thereto under ERISA (other than the payment of premiums to the PBGC as
required by ERISA), in connection with any Plan; and to the knowledge of the
Borrower, no ERISA Event has occurred that could reasonably be expected to
result in any liability to the Borrower.


(b)          There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect; and there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


20

--------------------------------------------------------------------------------

4.13          Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any direct or indirect Subsidiaries other than those specifically
disclosed in Schedule 4.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified in Schedule 4.13 free and clear
of all Liens (except those created by the Collateral Documents).  All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.  Schedule 4.13 contains a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation or organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.


4.14          Margin Regulations; Investment Company Act.


(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)             None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


4.15          Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender or in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made when read in conjunction with the
Audited Financial Statements, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.


4.16          Compliance with Laws.  Except as could not reasonably be expected
to result in a Material Adverse Effect:


(a)            The Borrower and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.


(b)             There is not pending or, to the knowledge of the Borrower,
threatened, any action by any Governmental Authority to modify adversely,
revoke, cancel, suspend or refuse to renew any License.


(c)             There is not issued or outstanding or, to the knowledge of the
Borrower, threatened, any notice of any hearing, violation or complaint against
the Borrower or any of its Subsidiaries with respect to the operation of their
businesses.


21

--------------------------------------------------------------------------------

4.17          Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent that could not reasonable be expected to
have a Material Adverse Effect.  To the knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


4.18          Solvency.  Each of the Borrower and its Subsidiaries, taken as a
whole, are Solvent, before and after giving effect to the transactions
contemplated hereby consummated on such date and to the incurrence of all
Indebtedness and other obligations incurred on such date in connection herewith
and therewith.


4.19          Labor Matters.  There are no actual or, to the Borrower’s
knowledge, overtly threatened strikes, labor disputes, slow downs, walkouts or
other concerted interruptions of operations by the employees of any Loan Party
which could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Loan Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters, other than any such violations, individually or collectively,
which could not reasonably be expected to have a Material Adverse Effect.  All
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on its books, other than any
such nonpayment which could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.


4.20          Exclusions to Representations and Warranties. Notwithstanding any
provision in this Agreement to the contrary, except for the representations set
forth in Sections 4.01, 4.04, 4.08(a), 4.10 and 4.11, the representations and
warranties contained in this Article 4 do not apply to The Buffalo News, Inc., a
Delaware corporation, or to the Acquired Assets and the Assumed Liabilities of
BH Media Group, Inc., a Delaware corporation, as defined in the BH Acquisition
Documents.
 
ARTICLE 5 – AFFIRMATIVE COVENANTS
 
 So long as the Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall cause each Subsidiary to, as
applicable:


5.01         Reports and Other Information. The Borrower will file with the SEC
within the time periods required by Securities Laws: (a) all quarterly and
annual financial information required to be contained in a filing on Forms 10-Q
and l0-K, including a “Management’s discussion and analysis of financial
condition and results of operations” and, with respect to the annual information
only, a report on the annual financial statements by the Borrower’s certified
independent accountants; and (b) all current reports required to be filed with
the SEC on Form 8-K.  The Borrower will deliver to the Lender, by the twentieth
(20th) day of each calendar month, for the most recently completed calendar
month, internally prepared financial reports of the Borrower and its
consolidated Subsidiaries, in a format generally consistent with such reporting
used by Borrower for internal reporting purposes prior to the Closing Date and
otherwise reasonably acceptable to the Lender. 


5.02          Certificates; Other Information.  Deliver to the Lender, in form
and detail satisfactory to the Lender:


(a)             within 45 days following the end of each fiscal quarter, a
certificate of a Responsible Officer of the Borrower containing a calculation of
Excess Cash Flow for such fiscal quarter; and


22

--------------------------------------------------------------------------------

(b)             promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the Lender may
from time to time reasonably request.


5.03          Notices.  Notify the Lender:


(a)             promptly of the occurrence of any Default;


(b)             promptly of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and


(c)             promptly upon the occurrence of any Disposition for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.02.


Each notice pursuant to paragraph (a) or (b) of this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  In addition, each
notice pursuant to paragraph (a) of this Section shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


5.04          Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property.


5.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


5.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


5.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.


5.08         Compliance with Laws.   Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


23

--------------------------------------------------------------------------------

5.09         Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


5.10         Inspection Rights.  Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers, and its Registered Public Accounting Firm (provided that
representatives of the Borrower designated by a Responsible Officer of the
Borrower may be present at any such meeting with accountants), all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower and at the expense of
the Borrower; provided, however, that when an Event of Default exists the Lender
(or any of its representatives or independent contractors acting on behalf of
the Lender) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.


5.11          Use of Proceeds.  Use the proceeds of the Loan solely for the
purposes set forth on Schedule 5.11, the form of which is attached hereto, which
will be delivered to the Lender not later than ten (10) days prior to the
Closing Date.


5.12          Covenant to Guarantee Obligations and Give Security.


(a)             Upon the formation or acquisition of any new Material Subsidiary
by any Loan Party as permitted by this Agreement, then the Borrower shall, at
the Borrower’s expense:


(i)         within twenty (20) days after such formation or acquisition, cause
such Material Subsidiary to duly execute and deliver to the Lender a Guarantee
and Collateral Agreement Joinder, including any supplements to the schedules to
the Guarantee and Collateral Agreement contemplated thereby;


(ii)         within twenty (20) days after such formation or acquisition,
furnish to the Lender a description of the real and personal properties of such
Material Subsidiary, in detail satisfactory to the Lender; and


(iii)       within sixty (60) days after such formation or acquisition, cause
such Material Subsidiary to take whatever action (including the recording of
Mortgages with respect to any Material Real Property, delivery of related
Mortgaged Property Deliverables, the filing of UCC financing statements, the
giving of notices and the endorsement of notices on title documents) as may be
necessary or advisable in the opinion of the Lender to vest in the Lender valid
and subsisting Liens on the properties purported to be subject to the Mortgages
and Guarantee and Collateral Agreement Joinder delivered pursuant to this
Section 5.12, enforceable against all third parties in accordance with their
terms.


(b)            Upon the acquisition of any Material Real Property or material
personal property by any Loan Party or otherwise upon written request of the
Lender, if such property, in the judgment of the Lender, shall not already be
subject to a perfected first priority security interest in favor of the Lender,
then the Borrower shall, at the Borrower’s expense:


24

--------------------------------------------------------------------------------

(i)          within ten (10) days after any acquisition, furnish to the Lender a
description of the property so acquired in detail satisfactory to the Lender;
and


(ii)        within sixty (60) days after such acquisition or request, cause such
Loan Party to take whatever action (including the recording of Mortgages with
respect to any Material Real Property, delivery of related Mortgaged Property
Deliverables, the filing of UCC financing statements, the giving of notices and
the endorsement of notices on title documents) as may be necessary or advisable
in the opinion of the Lender to vest in the Lender valid and subsisting Liens on
the properties purported to be subject thereto, enforceable against all third
parties in accordance with their terms.


(c)           At any time upon request of the Lender, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Lender may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of the
Collateral Documents.


(d)            Notwithstanding the foregoing, any Material Subsidiary, Material
Real Property or material personal property acquired or formed with the proceeds
of a Borrower Equity Issuance, including, without limitation, warrants, shall
not be subject to this Section 5.12.


5.13          Deposit, Securities and Investment Accounts.  Maintain, and cause
each of the other Loan Parties to maintain, all deposit accounts, securities
accounts and investments accounts with financial institutions satisfactory to
the Lender.


5.14         Further Assurances.  Promptly upon request by the Lender (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Lender, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents, (ii)
to the fullest extent permitted by applicable Law, subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Lender the rights granted or now or hereafter intended
to be granted to the Lender under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.


5.15         Compliance with Environmental Laws.  Comply, and use its
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to investigate, remediate and manage
all Hazardous Materials from any of its properties, to the extent required by
and then in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP. Notwithstanding anything to the
contrary in this Agreement, a violation of Environmental Laws that occurred
prior to the Closing Date with respect to properties owned or leased by The
Buffalo News, Inc. or BH Media Group shall be excluded from any non-compliance
and shall not constitute an Event of Default hereunder.
 
25

--------------------------------------------------------------------------------

ARTICLE 6 – NEGATIVE COVENANTS
 
6.01          Liens.  No Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the UCC of any jurisdiction a
financing statement that names a Loan Party or any Subsidiary of a Loan Party as
debtor, or assign any accounts or other right to receive income, other than the
following Liens (or financing statements relating thereto):


(a)            Liens pursuant to any Loan Document;


(b)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(c)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


(d)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, and contractual,
common law or statutory rights of set off against deposits or other amounts
owing any depository institution, provided that such pledges or deposits made
were not made in connection with the borrowing of money or the obtaining of
advances or credit and do not, in the aggregate, materially detract from the
value of the property or assets or impair the use thereof in the operation of
the business of the Borrower or its Subsidiaries;


(e)            deposits to secure the performance of bids, trade contracts and
leases (other than contracts for the payment of money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;


(f)            (i) to the extent in existence on the Closing Date, easements,
rights-of-way, servitudes, leases, restrictions and other similar encumbrances
affecting real property and (ii) to the extent incurred, granted or otherwise
created or arising after the Closing Date, easements, rights-of-way, servitudes,
leases, restrictions and other similar encumbrances affecting real property
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(g)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 7.01(h);


(h)            Liens (i) created by lease agreements, licenses or similar
interests, or by statute or common law to secure the payments of rental, license
amounts or similar amounts and other sums not yet due thereunder or (ii) on
leasehold interests, licenses or similar interests created by the lessor,
licensee or grantor thereunder in favor of any mortgagee of the leased premises;
and


26

--------------------------------------------------------------------------------

(i)             Liens securing Indebtedness permitted under Section 6.02(b),
provided such Liens do not encumber any property other than the property
financed by such Indebtedness.


6.02          Indebtedness.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Indebtedness, except:


(a)            Indebtedness under the Loan Documents and any refinancing,
refunding, renewal or extension of such Indebtedness under the Loan Documents;
and


(b)            Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for fixed or capital assets in an aggregate amount not to
exceed $500,000 at any one time outstanding.


6.03          Investments.  The Borrower shall not, nor shall it permit any
Subsidiary to make or hold any Investments, except:


(a)             Investments held by the Borrower and its Subsidiaries in the
form of cash or Cash Equivalents;


(b)            (i) Investments by Loan Parties in their respective Subsidiaries
outstanding on the date hereof and (ii) additional Investments by the Borrower
and its Subsidiaries in Loan Parties;


(c)             Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; and


(d)             Permitted Acquisitions.


6.04          Fundamental Changes. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default or Event of Default exists or would result
therefrom:


(a)             any Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Loan Parties, provided that a Wholly-Owned Subsidiary and Loan Party
shall be the continuing and surviving Person;


(b)             any Subsidiary may Dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a liquidation) to the
Borrower or to a Wholly-Owned Subsidiary that is a Loan Party; and


(c)            in connection with any Permitted Acquisition, any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a Wholly-Owned Subsidiary and a Loan Party.


6.05          Disposition.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, make any Disposition or enter into any agreement to make
any Disposition, except:


(a)             Permitted Transfers;


27

--------------------------------------------------------------------------------

(b)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;


(c)            Dispositions of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement property;
and


(d)            Dispositions permitted by Section 6.04.


6.06         Restricted Payments.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:


(a)           each Subsidiary may declare and pay dividends or distributions (in
cash or in Capital Stock of such Subsidiary) to a Loan Party or any other Person
holding Capital Stock in such Subsidiary ratably according to their respective
holdings of the type of Capital Stock in respect of which such dividend or
distribution payment is being made;


(b)           Borrower may make repurchases or buy-backs of Equity Interests
pursuant to, and in accordance with the terms of, Borrower’s stock option, stock
purchase and other long-term equity incentive plans as then in effect, provided
the aggregate cash consideration paid in connection with such repurchases or
buy-backs in any twelve (12) month period shall not exceed $100,000;


(c)            Borrower may make cashless awards of and issuances of its Capital
Stock, net of shares withheld for tax withholding purposes, under Borrower’s
long-term equity incentive plans as then in effect;


(d)           Borrower and its Subsidiaries may make cash payments in lieu of
the issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible or exchangeable or exercisable for
Capital Stock of the Borrower, provided the aggregate cash consideration paid in
connection such payments in any twelve (12) month period shall not exceed
$100,000; and


(e)            Borrower may make other Restricted Payments provided that such
payments are made with Borrower Equity Interests or from the proceeds of a
Borrower Equity Issuance.


6.07         Change in Nature of Business. The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto or any Permitted Line of Business.


6.08          Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to enter into or permit to exist any transaction
or series of transactions with any officer, director or Affiliate of the
Borrower other than (a) transfers of cash and assets to any Loan Party expressly
permitted by this Agreement, (b) intercompany transactions expressly permitted
by this Agreement, (c) normal and reasonable compensation and reimbursement of
expenses of officers and directors and (d) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of business on fair and reasonable terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms‑length transaction with a Person other than an officer, director
or Affiliate.


28

--------------------------------------------------------------------------------

6.09          Subsidiaries.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, acquire or otherwise permit to
exist any Subsidiary of the Borrower or any other Loan Party that is a CFC or
otherwise organized outside the United States.


6.10          Disqualified Stock.  Neither Borrower nor any Subsidiary shall
issue, or enter into an agreement requiring it to issue, any Disqualified Stock.
 
ARTICLE 7 – EVENTS OF DEFAULT AND REMEDIES
 
7.01          Events of Default.  Any of the following shall constitute an
“Event of Default”:


(a)            Non-Payment.  The Borrower or any other Loan Party (i) fails to
pay when and as required to be paid herein (A) any amount of principal of the
Loan, or (B) any interest on the Loan, or (ii) fails to pay within ten (10)
Business Days after the same becomes due (A) any fee due hereunder or in any
Loan Document or, (B) any other amount payable hereunder or under any other Loan
Document; or


(b)             Specific Covenants.  The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 5.02, 5.03(a), 5.05,
5.10, 5.11, 5.12, or Article 6 ; or


(c)             Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) actual knowledge thereof
by a Responsible Officer of the Borrower and (ii) the date that the Lender shall
have given the Borrower notice thereof; or


(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be
incorrect or misleading in any respect) when made or deemed made; or


(e)            Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
under clause (B) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, after the expiration of any applicable notice or cure period, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined); or


29

--------------------------------------------------------------------------------

(f)            Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, stayed, vacated or
fully bonded within 30 days after its issue or levy; or


(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $500,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in the case of either clause (i) or (ii) above, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of 60 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or


(i)             ERISA.  Any of the following occurring on or after the date of
this Agreement (with “occurring” meaning, for purposes of this provision, that
all events having occurred as are necessary to quantify amounts at issue and to
legally attach liability for such amounts): (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, and in each
case in clauses (i) or (ii) above, such event or condition could reasonably be
expected to have a Material Adverse Effect; or


(j)             Invalidity of Loan Documents.  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any material provision of any Loan Document; or


(k)             Change of Control.  There occurs any Change of Control; or


(l)             Collateral Documents.  Any Collateral Document, whether existing
on the Closing Date or thereafter, shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 6.01) on the Collateral purported to be
covered thereby.


7.02          Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Lender may take any or all of the following actions:


30

--------------------------------------------------------------------------------

(a)            declare the unpaid principal amount of the Loan, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and


(b)             exercise all rights and remedies available to it under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws, the
unpaid principal amount of the Loan and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Lender.


7.03          Application of Funds.  After the exercise of remedies provided for
in Section 7.02 (or after the Loan has automatically become immediately due and
payable as set forth in the proviso to Section 7.02), any amounts received on
account of the Obligations shall, subject to applicable Laws, be applied by the
Lender in any order determined by Lender, until all of the Obligations have been
indefeasibly paid in full in cash.  The balance, if any, after all of the
Obligations have been indefeasibly paid in full in cash, to the Borrower or as
otherwise required by Law.
 
ARTICLE 8 – MISCELLANEOUS
 
8.01         Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


8.02          Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 8.02, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number.  Notices and other communications sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).


(b)            Change of Address, Etc.  Each of the Borrower and the Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other party hereto.


(c)            Reliance by the Lender. The Lender shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Lender and its Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Lender may be recorded by the Lender, and each of the
parties hereto hereby consents to such recording.


31

--------------------------------------------------------------------------------

8.03          No Waiver; Cumulative Remedies.  No failure by Lender to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


8.04          Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including
without limitation the reasonable fees, charges and disbursements of counsel for
the Lender other than fees for in-house counsel) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Lender including the fees, charges and disbursements of
any counsel for the Lender), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loan made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Loan.  The Borrower
covenants and agrees to promptly pay any required retainer and invoice and to
promptly cooperate and cause the advisors to promptly cooperate with the Lender
and any advisor or consultant to the Lender, including without limitation,
providing full access to all requested information, management and advisors
(together with copies of all requested information).


(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Lender and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, (ii) the Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  This Section 8.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


32

--------------------------------------------------------------------------------

(c)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Loan Party or Subsidiary shall have any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


(d)             Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.


(e)             Survival.  The agreements in this Section shall survive the
repayment, satisfaction or discharge of all the Obligations.


8.05         Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.


8.06          Successors and Assigns.


(a)             Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender. Lender may assign or otherwise transfer any of its rights or
obligations hereunder (i) to an assignee in accordance with the provisions of
Section 8.06(b), (ii) by way of participation in accordance with the provisions
of Section 8.06(c), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 8.06(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
the Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)            Assignments by Lender.  The Lender may at any time assign to one
or more of its Affiliates all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loan). From and after the
effective date specified for the assignment, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned, have the
rights and obligations of the Lender under this Agreement, and the Lender shall,
to the extent of the interest assigned, be released from its obligations under
this Agreement but shall continue to be entitled to the benefits of Section 8.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, the Borrower shall execute and deliver a Note to
the assignee.


33

--------------------------------------------------------------------------------

(c)           Participations.  The Lender may at any time, without the consent
of, or notice to, the Borrower, sell participations to any Person (other than a
natural person) (each, a “Participant”) in all or a portion of the Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loan owing to it); provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the  Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement.  To the extent permitted by applicable Laws, each Participant also
shall be entitled to the benefits of Section 8.08 as though it were the Lender.


(d)            Certain Pledges.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of the Lender; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


(e)            Electronic Execution of Assignments and Certain Other
Documents.   The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


8.07          Treatment of Certain Information; Confidentiality.  The Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required by
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(j) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Lender or
any of its Affiliates on a nonconfidential basis from a source other than the
Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Lender or its Affiliates on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


34

--------------------------------------------------------------------------------

The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Securities Laws.


8.08          Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and its Affiliates are hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held by the Lender or
any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to the Lender or its Affiliates, irrespective of whether or not the
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to an Affiliate of the Lender
different from the Affiliate holding such deposit or obligated on such
Indebtedness.  The rights of the Lender and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that the Lender or its Affiliates may have.


8.09         Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


8.10         Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.


8.11          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf, and shall
continue in full force and effect as long as the Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.


35

--------------------------------------------------------------------------------

8.12          Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.13          Governing Law; Jurisdiction; Etc.


(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)          SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)          WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY AGREES THAT
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 8.02 OR AT SUCH
OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION
8.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


36

--------------------------------------------------------------------------------

8.14          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


8.15          USA PATRIOT Act.   The Lender is subject to the Act (as
hereinafter defined) and the Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act.  The Borrower
shall, promptly following a request by the Lender, provide all documentation and
other information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


8.16         Release of Collateral.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall release all or
substantially all of the Collateral, and this provision may not be waived or
amended without the consent of the Lender.


8.17          No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lender are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lender, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) the
Lender has no obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Lender has no obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Lender and its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


8.18          Time of the Essence. Time is of the essence of the Loan Documents.


37

--------------------------------------------------------------------------------

8.19          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  BORROWER
HAS NOT RELIED ON ANY PROMISE, STATEMENT OR REPRESENTATION OF THE LENDER, OR ANY
REPRESENTATIVE OF THE LENDER, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


[Reminder of page intentionally left blank; signature page follows]


38

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
BORROWER:
     
LEE ENTERPRISES, INCORPORATED, a Delaware corporation
     
By:

/s/Kevin D. Mowbray

          Name:
Kevin D. Mowbray
        Title:
President & CEO




 
LENDER:
     
BH FINANCE LLC, a Nebraska limited liability company
     
By:

 /s/Ted Weschler
          Name:
Ted Weschler
        Title:
Authorized Signatory



[Signature Page to Credit Agreement]



